Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


SPECIES ELECTIONS
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A.	The species of vector are as follows (claim 1): 
(a) adenoviral vector;
(b) adeno-associated vector;
(c) oncolytic viral vector; or
(d) chimeric AAV/phage (AAVP) vector.


B.	The species of TAA or TSA are as follows (claim 2 or13): 
Elect one TSA or TAA from claim 2 or 13.

C.	The species of (ii) encoded by the vector are as follows (claim 1): 
(a) anti-idiotypic antibody; or
(b) anti-idiotype peptide.

D.	The species of molecule bound by the anti-idiotypic antibody anti-idiotype peptide are as follows, elect one: 
(a) anti-CD 19 (claims 3, 4, 20, 21), 
(b) anti-CD20 (claims 3, 20), 
(c) anti-CD21 (claims 3, 20), 
(d) anti-CD22 (claims 3, 20), 
(e) anti-CD24 (claims 3, 20), 
(f) anti-CD79a (claims 3, 20), 
(g) anti-CD79b (claims 3, 20), 
(h) anti-ROR1 (claims 3, 20), 
(i) anti-BCMA antibody (claims 3, 20),
(j) chimeric antigen receptor (CAR) (claims 7, 14, and 19),
(k) ADC antibody (claims 8, 15),
(l) ADCC antibody (claims 8, 15),
(m) Radiotherapeutic antibody (claims 8, 15), or
(n) Immune cell in an individual (claim 22).

E.	The species of method are as follows:
	(a) method further requiring administering CAR T cells to the individual (claim 23); or
	(b) method NOT further administering CAR T cells to the individual (withdraw species claim 23).


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  For species elections in A and C no claims are generic because the claims list the species alternatively and not generically. For species elections in B and D, claims 1 and 16 are generic. For species election in E claim 16 is generic.

The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The species lack unity of invention because the species do not share the same or corresponding technical feature. Each of the species comprise structurally and functionally distinct vectors encoding structurally and functionally antigens, and antibodies or peptides.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642